DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 02/05/2021.
Response to Arguments
 Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that the applied references does not teach a light inlet window, wherein the length of the reference path is defined by a length from the light inlet window to an interior surface, of the reference volume, that is directly opposed to the light inlet window, the examiner respectfully disagrees. The examiner respectfully submits that Takei teaches the transparent lid 4 as the light inlet window and that the reference path is defined as the depth of the first accommodation recessed portion, which depth is defined as the distance from the lid 4 to the substrate of the first accommodation recessed portion. 
It was discussed during the interview that the difference between the primary reference and the instant invention is the path from the light source to the sensor. The instant invention discloses that the path from the emitter to the pressure sensor is a straight path (see at least Fig. 1). Takei teaches that the light from the emitter does not reach the pressure sensor in a straight path. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-3, 7-9, 11-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takei et al. (Pub. No. US 2019/0376889) (hereafter Takei).
Regarding claim 1, Takei teaches a photo-acoustic gas sensor comprising a detector component, the detector component including: a package (i.e., gas sensor package 10) (see Fig. 1B) that defines a reference volume (i.e., first accommodation recessed portion 2a) (see Fig. 1B) housing a reference gas (i.e., a detection gas sealed in the first accommodation recessed portion 2a) (see paragraph section [0050]); a light inlet window (i.e., the first lid 4 may be made of an insulating material having a transmittance of 70% or more of infrared light) (see paragraph section [0053]-[0054[); a pressure sensing element (i.e., microphone element 20) (see Fig. 1B) to measure an amount of pressure in the reference volume (i.e., since the detection gas is sealed in the first accommodation recessed portion 2a, the detection substance is present in the vicinity of the microphone element 20, and the generated sound wave is reliably received by the microphone element 20) (see paragraph section [0050]), wherein the amount of pressure in the reference volume is dependent on absorption of a wavelength of light by the reference gas in the reference volume (i.e., the detection gas sealed in the first accommodation recessed portion 2a is a gas vibrated by energy obtained by adsorbing the infrared light and in which a detection substance generating the sound wave is in a gaseous state) (see paragraph section [0050]), wherein a sensitivity of the pressure sensing element 
Regarding claim 2, Takei teaches that the reference path structure includes a fill material that at least partially defines the reference volume (i.e., carbon dioxide, ammonia, ethyl alcohol or the like can be used) (see paragraph section [0050]). 
Regarding claim 3, Takei teaches that the reference path structure includes a pedestal layer within the reference volume (i.e., the first accommodation recessed portion 2a comprises more dielectric layers laminated together to elevate the microphone 20 to a higher position) (see Fig. 1B). 
Regarding claim 7, Takei teaches that the reference path structure is provided in a housing that at least partially defines the reference volume (i.e., the first accommodation 
Regarding claim 8, Takei teaches that the package is a ceramic package (i.e., the substrate 2 may be made of a ceramic insulating material) (see paragraph section [0045]). 
Regarding claim 9, Takei teaches that the package is a metallic package (i.e., cover body is made of a metal) (see paragraph section [0051]). 
Regarding claim 11, Takei as disclosed above does not directly or explicitly teach that the sensitivity of the pressure sensing element is in a range from 10 millipascals per 100 parts per million (mPa/100 ppm) to 40 mPa/100 ppm. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the sensitivity of the pressure sensing element to be within a desirable prescribed range, such as from 10 millipascals per 100 parts per million (mPa/100 ppm) to 40 mPa/100 ppm, so that the pressure sensor would be able to detect even the slightest changes in pressure. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.5 (II-A).
Regarding claim 12, Takei teaches a gas sensor, comprising: an emitter component including an emitter to emit light at a particular wavelength (i.e., infrared light emitting element 21) (see Fig. 1B); and a detector component including: a light inlet window (i.e., the first lid 4 may be made of an insulating material having a transmittance of 70% or more of infrared light) (see paragraph section [0053]-[0054[); a pressure sensing element (i.e., microphone element 20) (see Fig. 1B) to measure an amount of pressure in a reference volume of the detector component (i.e., since the detection gas is sealed in the first accommodation recessed portion 2a, the detection substance is present in the vicinity of the microphone element 20, and the generated sound wave is reliably received by the microphone element 20) (see paragraph section [0050]), wherein the reference volume houses a reference gas (i.e., a detection gas 
Regarding claim 13, Takei teaches that the reference path structure includes a fill material that at least partially defines the reference volume (i.e., carbon dioxide, ammonia, ethyl alcohol or the like can be used) (see paragraph section [0050]). 
Regarding claim 14, Takei teaches that the reference path structure includes a pedestal layer within the reference volume (i.e., the first accommodation recessed portion 2a 
Regarding claim 18, Takei teaches that the detector component includes one of: a ceramic package that at least partially defines the reference volume (i.e., the substrate 2 may be made of a ceramic insulating material) (see paragraph section [0045]); or a metallic package that at least partially defines the reference volume. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (Pub. No. US 2019/0376889) (hereafter Takei).
Regarding claim 10, Takei as disclosed above does not directly or explicitly teach that the length of the reference path is in a range from approximately 0.2 millimeters to approximately 0.4 millimeters. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the reference path range from approximately 0.2 millimeters to approximately 0.4 millimeters. It has been held that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (see MPEP 2144.05 (II-A)). 
Regarding claim 19, Takei teaches a detector component of a gas sensor, the detector component including: a package (i.e., gas sensor package 10) (see Fig. 1B) that defines a reference volume (i.e., first accommodation recessed portion 2a) (see Fig. 1B), wherein a reference gas is present in the reference volume (i.e., a detection gas sealed in the first accommodation recessed portion 2a) (see paragraph section [0050]); a light inlet window (i.e., the first lid 4 may be made of an insulating material having a transmittance of 70% or more of infrared light) (see paragraph section [0053]-[0054[); a pressure sensing element (i.e., microphone element 20) (see Fig. 1B) to measure an amount of pressure in the reference volume (i.e., since the detection gas is sealed in the first accommodation recessed portion 2a, the detection substance is present in the vicinity of the microphone element 20, and the generated sound wave is reliably received by the microphone element 20) (see paragraph section [0050]), wherein the amount of pressure in the reference volume depends on absorption of a wavelength of light by the reference gas in the reference volume (i.e., the detection gas sealed in the first accommodation recessed portion 2a is a gas vibrated by energy obtained by adsorbing the infrared light and in which a detection substance generating the sound wave is in a gaseous state) (see paragraph section [0050]); and a reference path structure that causes a reference path, associated with the reference volume, to have a length that is less than or equal to 0.5 millimeters (i.e., the distance between the infrared light emitting element 21 as a heat source and the other main surface (second surface) 2d opposite to the main surface 2c of the substrate is short. A depth of the first accommodation recessed portion 2a is 0.5 to 1 mm) (see paragraph sections 0040]-[0042]), wherein the length of the reference path is defined by a length from the light inlet window to an interior surface (i.e., top surface of the substrate opposing the lid 4 in the first accommodation recessed portion 2a) (see Fig. 1B), of the reference volume, that is directly opposed to the light inlet window (i.e., spacing between the lid 4 to the top surface of the substrate opposite the lid 4 in the first accommodate recessed portion 2a) (see Fig. 1B), and wherein the length of the reference path causes a sensitivity of the 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the sensitivity of the pressure sensing element to be within a desirable prescribed range, such as from 10 millipascals per 100 parts per million (mPa/100 ppm) to 40 mPa/100 ppm, so that the pressure sensor would be able to detect even the slightest changes in pressure. It has been held that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.5 (II-A). 
Regarding claim 20, Takei teaches that the reference path structure is one of: a fill material that at least partially defines the reference volume; a pedestal layer within the reference volume (i.e., the first accommodation recessed portion 2a comprises more dielectric layers laminated together to elevate the microphone 20 to a higher position) (see Fig. 1B); or a lid structure within the reference volume, wherein the lid structure is arranged between the pressure sensing element and the light inlet window, wherein the light inlet window partially defines the reference volume, and wherein the lid structure includes an opening.
Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (Pub. No. US 2019/0376889) (hereafter Takei) in view of Kolb et al. (U.S. Pat. No. 10,365,208) (hereafter Kolb)
Regarding claims 4 and 15, Takei as disclosed above does not directly or explicitly teach that the reference path structure includes a lid structure within the reference volume, 
Regarding the lid structure, Kolb teaches a lid structure within the reference volume (i.e., counter electrode 180) (see Fig. 2E), wherein the lid structure is arranged between the pressure sensing element and the light inlet window, wherein the light inlet window partially defines the reference volume (i.e., infrared window can be arranged over the second substrate region 45 of the sensor element in order to seal the sensor element 10 in a gastight manner) (see Fig. 2E), and wherein the lid structure includes an opening that allows the pressure sensing element to measure the amount of pressure in the reference volume (i.e., the counter electrode 180 is a perforated counter electrode and acts as a shadow mask, wherein the lower the degree of perforation is embodied, the better the shadowing of the pressure sensor) (see Fig. 2e). In view of the teaching of Kolb, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a lid structure that would reduce direct electromagnetic radiation onto the pressure sensing element in order to delay a degradation of the pressure sensing element by exposing a smaller area of the pressure sensing element to electromagnetic radiation.
Regarding claims 5 and 16, Takei as modified by Kolb as disclosed above does not directly or explicitly teach that the lid structure prevents light that is transmitted by the light inlet window from being incident on the pressure sensing element. 
Regarding the lid structure, Kolb teaches that the lid structure prevents light that is transmitted by the light inlet window from being incident on the pressure sensing element (i.e., the counter electrode 180 is a perforated counter electrode and acts as a shadow mask, wherein the lower the degree of perforation is embodied, the better the shadowing of the pressure sensor) (see Fig. 2e). In view of the teaching of Kolb, it would have been obvious to . 
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (Pub. No. US 2019/0376889) (hereafter Takei) in view of Theuss et al. (U.S. Pat. No. 10,241,088) (hereafter Theuss)
Regarding claims 6 and 17, Takei as disclosed above does not directly or explicitly teach that the reference path structure includes a recessed lid that at least partially defines the reference volume. 
Regarding the recessed lid, Theuss teaches a recessed lid that at least partially defines the reference volume (i.e., the recess area 772.2 is laterally confined in a ring-like closed elevation of the substrate 72.4 which also allows to have a light inlet window 72.5 being secured thereon) (see Fig. 8A-B). In view of the teaching of Takei, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a recessed lid in order to create a better sealing contact between the lid and the package, so as to improve the hermetic seal within the reference chamber. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855